Citation Nr: 0426953	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder manifested by pain and stiffness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to July 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied the above claim.

This matter was previously before the Board in September 2001 
at which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In its September 2001 Remand, the Board noted that the 
veteran's service medical records reflect that she had 
multiple incidents of reported joint pain and occasional 
stiffness of the hands during service.  A variety of 
diagnoses to include clinical polyarthritis, seronegative 
rheumatoid arthritis, systemic lupus erythematosus, mixed 
connective tissue disease, osteoarthritis, and bilateral 
stiffness of the hands had been suggested.  The Board also 
noted the post-service military clinical records, dated in 
October 1999, which showed continued reports of aching hands, 
with stiffness and cramps especially worse in the morning.  
Probable bilateral carpal tunnel syndrome had been assessed.  

The Board determined that complete orthopedic and neurologic 
findings were needed to ascertain the nature and severity of 
any bilateral hand disability.  Both the orthopedic and 
neurologic examiners were asked to opine as to whether it was 
as least as likely as not that any wrist/hand dysfunction 
found to be present was related to the veteran's service.  
Although the veteran underwent VA orthopedic and neurological 
evaluations in May 2004, neither of the examiners commented 
as to whether it was as least as likely as not related to 
service nor did they attempt to reconcile any of the prior 
diagnoses given the veteran, to include clinical 
polyarthritis, seronegative rheumatoid arthritis, systemic 
lupus erythematosus, mixed connective tissue disease, or 
osteoarthritis.  As such, the examinations were inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate her claim, (2) 
the information and evidence that VA will 
obtain on her behalf, (3) the information 
and evidence that she is expected to 
provide, and (4) request that she provide 
any evidence in her possession that pertains 
to the claim.  A record of her notification 
must be incorporated into the claims file. 

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
treated her for stiffness and pain of the 
hands and wrists since her separation from 
service, and make arrangements to obtain any 
records of treatment that are not already 
associated with the claims folder.

3.  After associating with the claims file 
all available records received pursuant to 
the above development, the veteran should be 
afforded both a VA orthopedic and 
neurological examination or the hands and 
wrists.  The claims folder must be made 
available to the examiner for review prior 
to the examination, and the examiner must 
annotate in the examination report that this 
has been accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, and all necessary 
diagnostic studies should be conducted.

The examiners should be directed to 
ascertain the current nature and severity of 
any wrist and hand dysfunction, especially 
to confirm or rule out the presence of 
carpal tunnel syndrome of the wrists.  Each 
examiner should be directed to reconcile the 
prior diagnoses of clinical polyarthritis, 
seronegative rheumatoid arthritis, systemic 
lupus erythematosus, mixed connective tissue 
disease, and  osteoarthritis with any 
current findings.  Each examiner should 
opine whether it is as least as likely as 
not that any wrist/hand dysfunction found to 
be present is related to the reported 
inservice incidents of joint pain and 
stiffness of the hands and wrists, or are 
otherwise related to the veteran's service.  
A complete rationale for all conclusions 
reached must be presented on the respective 
examination reports.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  Ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If 
either report is deficient in any manner 
or fails to provide the specific 
opinion(s) requested, it must be returned 
to the examiner for correction.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, she and her representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




